DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
Applicant is advised that should claim 2 be found allowable, claim 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claim 5 is objected to because of the following informalities:  The claim should end with a period [.].  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0218961 to Kim et al., hereinafter referred to as Kim, in view of US 3,902,331 to True Jr. et al., hereinafter referred to as True, and in further view of US 3,744,270 to Wilcox, hereinafter referred to as Wilcox.
In reference to claim 1, Kim, True, and Wilcox disclose the claimed invention.
Kim discloses a refrigerator (1), see figures 2-4, comprising:
a freezer compartment (5) having a freezer door (9);
a fresh food compartment (3) located over the freezer compartment (5) and having a fresh food door (7);
an icemaking compartment (20) located within the fresh food compartment  (3 [0059]) and remote from the fresh food door (7);
an icemaker (20) and an ice storage area (26) in the icemaking compartment (20):
a bin assembly (26) mounted in the icemaking compartment (20) and having an insulated front cover (22).
Kim fails to explicitly disclose a bin assembly slidably mounted nor a seal disposed around an outer perimeter of the front cover to provide an air-tight seal.
True  teaches that in the art of refrigerators having built-in ice makers (18) that having ice bins (26) that are slidable mounted, see column 3 lines 32-38 is known. One skilled in the art that providing slidably removable ice bins allows the drawer to be slid out of the receptacle means removed with its use then being as a separate container or dispensing means placed in a more convenient location for access to the ice contained therein. This is strong evidence that modifying Kim  as claimed would produce predictable result (e.g. provide for an easily removable ice bin so that it can be placed in a more convenient location such as a kitchen counter or table). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim by True the such that the bin assembly was slidably mounted in order to produce predictable results and advantageously allow the bin to be used as a separate container or dispensing means placed in a more convenient location for access to the ice contained therein.
Wilcox further teaches that when providing the ice bin to be slidingly mounted, it is known to seal the drawer (16) by using a gasket (118) located around an outer perimeter of a front cover (60) to provide an air-tight seal, see figure 2 and column 5 lines 53-66. Here Wilcox teaches that gasket arrangements are old and well known. Indeed using a seal to prevent air from escaping an opening between areas having differing temperatures would be commonsensical to one having ordinary skill in the art as the use of gaskets is old and well known. Since modifying Kim supra to include a slidable removable ice bin to provide the benefits discussed above would mean the cover (22)  would be located on a boundary between the ice making compartment (20) and the fresh food compartment (3), the use of a seal disposed around an outer perimeter of the front cover to provide an air-tight seal makes sense to prevent air from escaping the ice making room (20). Indeed Kim recognizes that “gaskets are provided at free tip ends of the doors of the refrigerating chamber such that they are brought into close contact with each other when the doors are closed” [0023]. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim and True by Wilcox such that a seal was disposed around an outer perimeter of the front cover to provide an air-tight seal since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of preventing air from within the ice making chamber to escape to the exterior of the compartment.
In reference to claims 2 and 3, Kim, True, and Wilcox disclose the claimed invention.
Wilcox discloses the seal (118) is disposed around the outer perimeter of  the front cover (60) to provide an air-tight seal between the front cover of the bin assembly and a front opening of the compartment the bin is contained in. Accordingly, when modifying Kim by Wilcox supra, the combination would include providing the bin to be removable from the ice making compartment (20) and the seal would be around insulated cover (22) which would result in an air-tight seal between the front cover of the bin assembly and a front opening of the ice compartment.
In reference to claim 4, Kim, True, and Wilcox disclose the claimed invention.
Although Kim fails to explicitly disclose the insulated front cover includes an inner panel and an outer panel with insulation provided therebetween, Wilcox does teach that when providing an insulated cover (90) to a removable ice bin (16) that it is known to provide the cover such that the insulated front cover includes an inner panel (78) and an outer panel (76) with insulation provided therebetween, see column 5 lines 23-32. This is strong evidence that modifying Kim as claimed would produce predictable result (e.g. provide an attractive insulated cover). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim by Wilcox such that the insulated front cover includes an inner panel and an outer panel with insulation provided therebetween, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of insulating the cover in an attractive fashion.
In reference to claim 5, Kim, True, and Wilcox disclose the claimed invention.
Wilcox discloses the seal is a compressible gasket (inherently assumed with Wilcox’s disclosure of a gasket formed from polyvinyl chloride, see column 5 lines 56-60. Accordingly, when modifying Kim by Wilcox supra to include the gasket (118), the modification would also include the polyvinyl chloride gasket to form a tight sealing relationship.
In reference to claim 6, Kim, True, and Wilcox disclose the claimed invention.
When Kim is modified by True and Wilcox to include the removable drawer with seal, the seal would help maintain a lower temperature of the icemaking compartment (20) as compared with a higher temperature of the fresh food compartment (3). Accordingly, the combination of Kim and Wilcox would inherently provide the claimed function.
In reference to claim 7, Kim, True, and Wilcox disclose the claimed invention.
Kim as modified supra fails to disclose the insulated front cover includes a latch mechanism for releasably locking the cover to the icemaking compartment.
True discloses that providing an ice bin receptacle (26) that is removable from the ice making compartment that it is known to provide the front cover (40) with a latch (80/82/etc), see figure 1 in order to maintain the receptacle and associated dispensing means in a pre-selected location relative to the ice making mold. This is strong evidence that modifying Kim as claimed would produce predictable result (e.g. maintain the ice bin 26 in a pre-selected location).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim by True such that  the insulated front cover includes a latch mechanism for releasably locking the cover to the icemaking compartment, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of maintaining the receptacle and associated dispensing means in a pre-selected location relative to the ice making mold.
In reference to claim 19, Kim, True, and Wilcox, disclose the claimed invention.
Kim discloses the chute (29)  further includes a blocking mechanism (implicit with the disclosure to selective open and close the dispenser port [0062]). Such a door would decrease flow of air within the chute (from the ice bin).

Claims 8-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim, True, Wilcox, and in further view of US 3,572,053 to Jacobus, hereinafter referred to as Jacobus.
In reference to claim 8, Kim, True, Wilcox, and Jacobus disclose the claimed invention.
Kim discloses a refrigerator (1), see figures 2-4, comprising:
a freezer compartment (5) having a freezer door (9);
a fresh food compartment (3) located over the freezer compartment (5) and having a fresh food door (7);
an icemaking compartment (20) located within the fresh food compartment  (3 [0059]) and remote from the fresh food door (7);
an icemaker (20) and an ice storage area (26) in the icemaking compartment (20):
a bin assembly (26) mounted in the icemaking compartment (20) and having an insulated front cover (22); and 
and an ice dispenser having a chute (29), whereby the icemaking compartment has an opening (28) in mating engagement with the chute (29), see figure 3.
Kim fails to explicitly disclose a bin assembly slidably mounted, nor a seal disposed around an outer perimeter of the front cover to provide an air-tight seal, nor a second seal between the opening and the chute to prevent cold air from passing from the ice making compartment to the refrigerator compartment.
True  teaches that in the art of refrigerators having built-in ice makers (18) that having ice bins (26) that are slidable mounted, see column 3 lines 32-38 is known. One skilled in the art that providing slidably removable ice bins allows the drawer to be slid out of the receptacle means removed with its use then being as a separate container or dispensing means placed in a more convenient location for access to the ice contained therein. This is strong evidence that modifying Kim  as claimed would produce predictable result (e.g. provide for an easily removable ice bin so that it can be placed in a more convenient location such as a kitchen counter or table). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim by True the such that the bin assembly was slidably mounted in order to produce predictable results and advantageously allow the bin to be used as a separate container or dispensing means placed in a more convenient location for access to the ice contained therein.
Wilcox further teaches that when providing the ice bin to be slidingly mounted, it is known to seal the drawer (16) by using a gasket (118) located around an outer perimeter of a front cover (60) to provide an air-tight seal, see figure 2 and column 5 lines 53-66. Here Wilcox teaches that gasket arrangements are old and well known. Indeed using a seal to prevent air from escaping an opening between areas having differing temperatures would be commonsensical to one having ordinary skill in the art as the use of gaskets is old and well known. Since modifying Kim supra to include a slidable removable ice bin to provide the benefits discussed above would mean the cover (22)  would be located on a boundary between the ice making compartment (20) and the fresh food compartment (3), the use of a seal disposed around an outer perimeter of the front cover to provide an air-tight seal makes sense to prevent air from escaping the ice making room (20). Indeed Kim recognizes that “gaskets are provided at free tip ends of the doors of the refrigerating chamber such that they are brought into close contact with each other when the doors are closed” [0023]. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim and True by Wilcox such that a seal was disposed around an outer perimeter of the front cover to provide an air-tight seal since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of preventing air from within the ice making chamber to escape to the exterior of the compartment.
Jacobus teaches that providing a seal (60) between a opening of an ice bin (7)   and an ice dispenser chute (48) in order to bridge the space between the front of the dispenser  and the recess for all clearances. With this space sealed, any flow of air between the cabinet and the ambient atmosphere is restricted to a path through the ice dispenser or more specifically through the dispensing means duct. This is strong evidence that modifying Kim as claimed would produce predictable result (e.g. restrict air from the from the cabinet to the ambient to a path through the ice dispensing duct means). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim by Jacobus such that there was a second seal between the opening (28) and the chute (29) which would result in preventing cold air from passing from the ice making compartment (20) to the refrigerator compartment (3), since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of restricting air from the cabinet to the ambient to a path through the ice dispensing duct.
In reference to claim 9, Kim, True, Wilcox, and Jacobus disclose the claimed invention.
When Kim is modified by True and Wilcox supra the seal (118 Wilcox) would be located on the outer periphery of front wall (22) disposed between the bin assembly (26) and a front opening of the ice compartment (20). 
In reference to claim 10, Kim, True, Wilcox, and Jacobus disclose the claimed invention.
Wilcox discloses the seal (118) is disposed around the outer perimeter of  the front cover (60) to provide an air-tight seal between the front cover of the bin assembly and a front opening of the compartment the bin is contained in. Accordingly, when modifying Kim by Wilcox supra, the combination would include providing the bin to be removable from the ice making compartment (20) and the seal would be around insulated cover (22) which would result in an air-tight seal between the front cover of the bin assembly and a front opening of the ice compartment.
In reference to claim 11, Kim, True, Wilcox, and Jacobus disclose the claimed invention.
Although Kim fails to explicitly disclose the insulated front cover includes an inner panel and an outer panel with insulation provided therebetween, Wilcox does teach that when providing an insulated cover (90) to a removable ice bin (16) that it is known to provide the cover such that the insulated front cover includes an inner panel (78) and an outer panel (76) with insulation provided therebetween, see column 5 lines 23-32. This is strong evidence that modifying Kim as claimed would produce predictable result (e.g. provide an attractive insulated cover). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim by Wilcox such that the insulated front cover includes an inner panel and an outer panel with insulation provided therebetween, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of insulating the cover in an attractive fashion.
In reference to claim 12, Kim, True, Wilcox, and Jacobus disclose the claimed invention.
Wilcox discloses the seal is a compressible gasket (inherently assumed with Wilcox’s disclosure of a gasket formed from polyvinyl chloride, see column 5 lines 56-60. Accordingly, when modifying Kim by Wilcox supra to include the gasket (118), the modification would also include the polyvinyl chloride gasket to form a tight sealing relationship.
In reference to claim 13, Kim, True, Wilcox, and Jacobus disclose the claimed invention.
When Kim is modified supra, the seal (as modified by Wilcox) would  help maintain a lower temperature of the icemaking compartment (20) as compared with a higher temperature of the fresh food compartment (3), since the seal would prevent air from entering the compartment through the opening for removing the ice bin.
In reference to claim 14, Kim, True, Wilcox, and Jacobus disclose the claimed invention.
Kim as modified supra fails to disclose the insulated front cover includes a latch mechanism for releasably locking the cover to the icemaking compartment.
True discloses that providing an ice bin receptacle (26) that is removable from the ice making compartment that it is known to provide the front cover (40) with a latch (80/82/etc), see figure 1 in order to maintain the receptacle and associated dispensing means in a pre-selected location relative to the ice making mold. This is strong evidence that modifying Kim as claimed would produce predictable result (e.g. maintain the ice bin 26 in a pre-selected location).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim by True such that  the insulated front cover includes a latch mechanism for releasably locking the cover to the icemaking compartment, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of maintaining the receptacle and associated dispensing means in a pre-selected location relative to the ice making mold.
In reference to claim 15, Kim, True, Wilcox, and Jacobus disclose the claimed invention.
Kim discloses the chute (29) engages the opening (28) upon closing of the fresh food door (7).
In reference to claim 16, Kim, True, Wilcox, and Jacobusdisclose the claimed invention.
Kim discloses the chute (29) and the opening (28) are opposingly angled to provide additional sealing upon closing of the fresh food door. See figure 3 where the mating surfaces of 28 and 29 are exact opposite angles.
In reference to claims 17 and 18, Kim, True, Wilcox, and Jacobus disclose the claimed invention.
Jacobus discloses an intermediate piece (spring as illustrated in figure 3) between the chute (48) and the opening (of 7) to improve the seal between the chute and the opening. Accordingly, when modifying Kim to include the seal of Jacobs, the modification would also include an intermediate piece (spring) between the chute (48) and the opening (of 7) to improve the seal between the chute and the opening.


Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim, True, Wilcox, and US 3,537,132 to Alvarez, hereinafter referred to as Alvarez.
In reference to claim 20, Kim, True, Wilcox, and Alvarez disclose the claimed invention.
Kim as modified fails to disclose the blocking mechanism is a flipper door placed at the opening. Alvarez teaches that in the art of ice makers with exterior ice service, that it is a known method to provide a flipper door blocking mechanism (33) at an opening at the end of an ice bin chute (20) see figure 2. This would suggest that modifying Kim as claimed would be well within the ordinary capabilities of one skilled in the art and doing so would produce predictable results of opening and closing the dispensing port to provide ice to the dispenser. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim by Alvarez such that the blocking mechanism is a flipper door placed at the opening since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of opening and closing the dispenser port.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763